REC'D IN COUF         ALS
                      Tuesday,August 11,2015                                   12th Court oK   r>ct



Deputy      Clerk,A.             Yount
                                                                               CATHY S. LU5
     Thank       You       for    the    acknowledgement             of    ci
icati on .

1.   The copy of the Order I included in                                  my    pre -
     viaus inquiry was printed off a web                                  site
     and    sent       to    me.
2.   The    copy of          the    MEMORANDUM       OPINION that                You
     sent       me    on    Case# : 12-1 3-00126-CR
     Trial Court Case#:30979                      ,was    not       the    Docu
     ment requested.
3.   You also sent me a copy of the original Order
     in question. A copy of the Document that I
     am requesting is pertaining to paragraph 5
     of that Order; it reads as follows.

           It    is    FINALLY          ORDERED   that        the    supplemental
     clerk's record (including any orders and find
     ings) and the reporter's record of said hear
     ing be filed with the Clerk                         of    this       Court     on
     or before February 3,2014.

4.   Can You please help me by sending me a copy
     of this requested Document. Or can You let me
     know if I am searching for a Document that
     does       not    exist.




                                            Respectfully             yours,
                                            Chester Alan             Staples




 Chester         Alan Staples
 TDC0-ID#1853049
 E5TELLE         UNIT
 264   FM       347B
 Huntsville,               TX.    77320
                                       CAUSE NO. 12-13-00126-CR

                                     IN THE COURT OF APPEALS

                            TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS



CHESTER ALAN STAPLES,                           APPEALED FROM 3RD DISTRICT COURT
APPELLANT


                                                IN AND FOR


THE STATE OF TEXAS,                             ANDERSON COUNTY, TEXAS
APPELLEE




                                                   ORDER


        Appellant is represented by Mr. William M. House, appointed counsel. On December 9, 2013,
the time to file appellant's brief expired without a brief or a motion for extension of time. Tex. R. App.
P. 38.6(a). Pursuant to Tex. R. App. P. 38.8(b), counsel was notified on December 12, 2013, that his
brief was past due and was given until December 23, 2013, to file a brief or otherwise explain the delay.
No satisfactory response has been received.
        Pursuant to Tex. R. App. P. 38.8(b)(3), it is ORDERED that Honorable Pam Fletcher, Judge of
the 3rd District Court of Anderson County, Texas, shall immediately conduct a hearing to determine (1)
whether the appellant still desires to prosecute his appeal; (2) whether the appellant is indigent and either
needs counsel appointed, or appellant's counsel has abandoned the appeal; or (3) if the appellant is not
indigent, whether a brief has not been completed because retained counsel has either abandoned the
appeal or because appellant has failed to make necessary arrangements for filing a brief; and (4) when
appellant's counsel anticipates that the appellant's brief, if a brief is to be filed, will be completed.
        It is FURTHER ORDERED that the judge shall (1) make appropriate findings as to the above
set forth issues and (2) cause a record of the proceedings to be prepared.
        It is ADDITIONALLY ORDERED that once findings are made as to the above set forth issues,
if appellant is indigent, the judge shall (1) take such measures as may be necessary to assure appellant's
                                                                                          FILE COPY




effective representation, which may include the appointment of new counsel and (2) make
recommendations to this Court regarding a proper filing date for the appellant's brief.
       It is FINALLY ORDERED that the supplemental clerk's record (including any orders and
findings) and the reporter's record of said hearing be filed with the Clerk of this Court on or before
February 3, 2014.
       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this 3 day of January
2014, A.D.

                                                 Respectfully yours,

                                                 CATHY S. LUSK, CLERK



                                                 By: KllhUJlA, Mflj
                                                      Katrina McClenny, Chief Depu# Clerk